Citation Nr: 1225395	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1978 to March 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Petersburg, Florida RO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's service-connected disabilities are post-operative left knee with arthritis and total knee replacement, rated 30 percent; residuals status post total right knee replacement, rated 30 percent; hypertension, rated 10 percent; and residuals of a right middle finger fracture, and bulbar urethral stricture status post urethroplasty, each rated 0 percent.  The combined disability rating is 60 percent.  The bilateral factor is applicable to the Veteran's bilateral knee disabilities; therefore, the schedular criteria for TDIU are met.  38 C.F.R. § 4.16(a).

The Veteran contends that he is unemployable primarily due to his service connected bilateral knee disabilities.  The claims file includes records from the Social Security Administration (SSA) indicating that an October 2007 decision granted the Veteran SSA disability benefits based on a primary diagnosis of osteoarthrosis and allied disorders, and a secondary diagnosis of disorders of the back (discogenic and degenerative), with disability onset in May 2006.

A medical opinion on the impact of the Veteran's service-connected disabilities on his ability to obtain and follow substantially gainful employment is appropriate to decide the issue of a total compensation rating based on individual unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995).  The RO arranged for such an opinion, and a July 2009 VA examiner opined that the Veteran's service connected bilateral knee disabilities did not significantly impair his activities of daily living nor his ability to perform sedentary and light physical employment activities, and further opined that the Veteran's bilateral knee disability would not hinder the average person from obtaining or maintaining gainful employment.  The opinions were based in part on a physical examination which showed that the right knee lacked full extension by 10 degrees and flexion was to 90 degrees and limited by pain, and the left knee had full extension to 0 degrees and flexion to 110 degrees with no pain on motion.

However, the Veteran subsequently submitted a December 2009 treatment record and medical opinion letter from his treating orthopedic physician, Dr. R.S., who noted that the Veteran has had progressively increasing loss of motion in the right knee with functional limitations complicated by his height.  Dr. R.S. noted that the Veteran had not been able to work for quite some time.  Dr. R.S. found that the Veteran had no more than 75 degrees of flexion in the right knee and only about 100 degrees on the left side, which made it difficult for him to negotiate stairs without a handrail, and that he was also unable to squat, bend, and lift, which prevented him from working in any sort of laboring capacity.  Dr. R.S. opined that based on the Veteran's skills, aptitude, and training, he considered it unlikely that the Veteran was currently employable.

Given the conflicting medical opinions in the matter, and the fact the Veteran's treating provider has indicated that his knee disabilities are progressive in nature, and that more than 3 years have passed since the July 2009 VA examination, the Board finds that a contemporaneous examination to evaluate the impact of the Veteran's service connected disabilities on his employability is warranted.

Additionally, a review of the claims file (as well as Virtual VA, the online claims file database) reflects that the most recent VA treatment records in evidence are from April 2009.  VA treatment records are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of all VA evaluations and treatment the Veteran has received for his service-connected disabilities since April 2009.   

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to assess the current severity his knee disabilities and the impact of all of his service connected (both knees, hypertension, right middle finger, and genitourinary) disabilities on his employability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should:   

(a)  Discuss the functional limitations associated with, and expected impact on employment resulting from, each of the Veteran's service-connected disabilities.

(b)  Discuss the functional limitations associated with, and expected impact on employment resulting from, the Veteran's service-connected disabilities cumulatively.

(c)  Identify the types of employment, if any, that would not be inconsistent with/precluded by the cumulative functional limitations due to the service-connected disabilities.  

The examiner must explain the rationale for all opinions offered.  The examiner should comment on the opinions regarding the Veteran's employability by the July 2009 VA examiner and by Dr. R.S. later that same year, expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement

3.  The RO should then readjudicate the claim.  If TDIU is not granted, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

